En Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia de la Corte de Distrito de Ponce desestimando fi-nalmente cierta solicitud de certiorari.
Felipe Ortiz fué demandado en la Corte Municipal de Coamo en cobro de pesos por Torres y Enseñat. Se le em-plazó debidamente cumpliéndose con todos los requisitos de la ley, con excepción del contenido en el último párrafo 'del artículo 92 del Código de Enjuiciamiento Civil, según vere-mos después. No contestó, se anotó su rebeldía y se dictó sentencia en contra suya. Días después de dictada la sen-tencia, el demandado pidió a la corte que la dejara sin efecto, porque el emplazamiento que .se le había hecho era nulo. La corte oyó al demandado y declaró sin lugar su petición, ba-sándose en el caso de Llorens v. Castillo, 22 D. P. R. 670. El demandado entonces presentó una solicitud de certiorari a la Corte de Distrito de Ponce, que, según dijimos, fué deses-timada finalmente por dicho tribunal.
El artículo 92 del Código de Enjuiciamiento Civil, tal como fué puesto en vigor en ’1904, no contenía la disposición refe-rente a lo que debe hacerse constar al dorso de la copia que se entregue al emplazado. En 1911 se le adicionó dicha dis-posición, así: “Al servirse la copia de la citación se hará constar en aquélla a su dorso y por quien se haga, una copia literal del diligenciamiento y fecha de éste consignado en el original.” (Comp. 1911, p. 857.) Y en 1915, ley No. 8, quedó *304redactada del siguiente modo: “Al entregarse la copia de la citación se hará constar en aquéllíl a su dorso y por quien la haga, la fecha y sitio de la entrega o notificación, la cual fir-mará la persona que haga dicha citación, no siendo necesa-rio que se copie literalmente el diligenciamiento consignado en el original. ’ ’
En el presente caso, según se ha dicho, se cumplió con to-do lo exigido por la ley, esto es, se emplazó al demandado en forma debida, entregándosele copia de la demanda y de la citación, pero en la copia de ésta nada se hizo constar con respecto a la fecha y sitio de la entrega.
La infracción de la ley es, pues, manifiesta, siendo la única cuestión a resolver la de los efectos que pueda tener dicha infracción en cuanto a la sentencia dictada en contra del de-mandado. ¿Es dicha sentencia nula en absoluto, por haber sido dictada sin haber la corte1 llegado a adquirir jurisdicción sobre la persona del demandado, o simplemente la infracción pudiera servir de base a la corte que dictó la sentencia para, en bien de1 la justicia y en uso de las facultades que le con-fiere el artículo 140 del Código de Enjuiciamiento Civil, de-jarla sin efecto, de acuerdo con las circunstancias que concu-rran en cada caso que se presente a su consideración?
Debe advertirse que en este caso concreto que estamos es-tudiando y resolviendo el demandado no alegó que hubiera sido inducido a error por la falta de consignar al dorso de la copia que se le entregara el sitio y fecha de la notificación, a los efectos, por ejemplo, de la computación del término para contestar, 'o que hubiera sido perjudicado de cualquier otro modo, sino que se limitó a alegar que el emplazamiento era totalmente nulo y por tanto ineficaz lá sentencia pronunciada sobre la base del mismo. También es conveniente advertir que el emplazamiento a que nos referimos es el segundo hecho al demandado en este pleito que se halla pendiente desde el año 1910.
En dos ocasiones se ha presentado esta cuestión a este tribunal, a saber: en el caso de García v. Brignoni et al., 22.
*305D. P. R. 356 y en el citado de Llórens v. Castillo, ambos de-cididos en 1915. En el primero se resolvió qne el defecto alegado era patente y la infracción de la ley manifiesta, pero como la parte demandada se había sometido por sn eompa- _ recencia voluntaria a la jurisdicción de la corte, no tuvimos oportunidad de entrar a considerar el efecto que hubiera te-nido la infracción en cuanto a la jurisdicción de la corte. En el segundo fue más a fondo este tribunal y decidió que la in-fracción de que se trata constituía una mera irregularidad que no perjudicó sustancialmente los derechos del demandado ni vició de nulidad el emplazamiento. 22 D. P. R. 671, 675.
La parte apelante no ha citado en su alegato jurispru-dencia contraria a la establecida jior esta corte, ni aducido' razón alguna de peso para un cambio de criterio por parte de este tribunal. Siendo ello así, aplicando a -este caso la regla fijada en el de Llorens, supra, no habiéndose demos-trado que’ el demandado fuera perjudicado en ningún derecho sustancial, es necesario concluir que la Corte Municipal de Coamo actuó correctamente y que debe confirmarse la sen-tencia recurrida que pronunció la de distrito de Ponce el 6 de octubre de 1917.
Confirmada la sentencia apelada„
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.